Citation Nr: 0931920	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected headaches, prior to June 
12, 2007.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected headaches, beginning June 
12, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to March 
1991, during peacetime and the Persian Gulf War.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO), which granted service connection for headaches, 
and assigned a 10 percent evaluation.  The Veteran disagreed 
with her evaluation.   

Review of the record reveals that the Veteran did not file 
her Substantive Appeal within 60 days from the date that the 
agency of original jurisdiction (AOJ) mailed the Statement of 
the Case (SOC) to her or within the remainder of the 1-year 
period from the date of the mailing of the rating decision.  
See 38 C.F.R. § 20.302(b)(1) (2008).  However, VA regulations 
have created an exception to this requirement where 
additional evidence is submitted within 1-year of the date of 
mailing of the rating decision and such evidence requires a 
Supplemental Statement of the Case (SSOC) as provided by 
38 C.F.R. § 19.31; thus, extending the time period to submit 
a substantive appeal to 60 days after the SSOC is mailed to 
the veteran.  See 38 C.F.R. § 20.302(b)(2) (2008).  Here, the 
Veteran submitted such evidence, and the RO mailed a SSOC to 
her on March 2004.  In a "Statement of Accredited 
Representative in Appealed Case (In Lieu of VA Form 646)," 
received by the RO in April 2004, the Veteran through her 
representative, specifically identified the issue she was 
appealing and offered arguments relating to errors of fact or 
law made by the AOJ in denying an increased initial 
evaluation in excess of 10 percent disabling for service-
connected headaches.  See 38 C.F.R. § 20.202 (2008).  The 
Board construes the April 2004 correspondence liberally as it 
shows intent by the Veteran to appeal the issue of an 
increased initial evaluation in excess of 10 percent 
disabling for service-connected headaches as laid out in the 
SSOC.  Consequently, the April 2004 "Statement of Accredited 
Representative in Appealed Case (In Lieu of VA Form 646)" 
constitutes the Veteran's substantive appeal.  See 38 C.F.R. 
§ 20.202 (2008).  Therefore, the Veteran's appeal is deemed 
timely.  See 38 C.F.R. § 20.302(b)(2) (2008). 

In November 2006, the Board remanded this claim to the RO for 
additional development, including inter alia a VA examination 
to determine the extent and severity of the Veteran's 
headaches.  That development was completed and the case was 
returned to the Board for appellate review.

In the February 2004 "Statement in Support of Claim," VA 
Form 21-4138, the Veteran indicated that she "had" or has a 
claim for a "back condition."  Review of the claims file 
reveals no such claim for a back condition.  As such, this 
matter is referred to the RO to seek clarification as to 
whether the Veteran is seeking service connection for a back 
condition.  


FINDINGS OF FACT

1.  Prior to June 12, 2007, the Veteran's service-connected 
headaches disability is manifested by characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

2.  Beginning June 12, 2007, the Veteran's service-connected 
headaches disability is manifested by characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.

3.  The Veteran has not submitted evidence tending to show 
that her service-connected headaches disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Prior to June 12, 2007, the criteria for an initial 
disability evaluation in excess of 10 percent disabling for 
the Veteran's service-connected headaches disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, 
Diagnostic Code 8100 (2008); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  Beginning June 12, 2007, the criteria for an initial 
disability evaluation of 30 percent disabling, but no higher, 
for the Veteran's service-connected headaches disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, 
Diagnostic Code 8100 (2008); Fenderson v. West, 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claim arises from her 
disagreement with the assignment of a 10 percent initial 
evaluation for her headaches disability following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the 
PTSD initial increased rating claim, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102.   

In the July 2009 "Appellant's Post-Remand Brief," the 
Veteran implies that her claim should be remanded under 
Stegall v. West, 11 Vet. App. 268 (1998) (where the Court 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated) because the RO did not follow the Board's November 
2006 remand orders sequentially.  Specifically, the RO 
obtained and associated the Veteran's post-service treatment 
records from the Montgomery VAMC regarding her headaches 
disability with the claims folder after a current VA 
examination was completed.  The Board finds that such claim 
is without merit because the RO substantially complied with 
the Board's November 2006 remand orders, and thus, the 
Veteran was not prejudiced by the non-sequential action taken 
by the RO during the remand period.  See Dyment v. West, 13 
Vet. App. 141, 147 (1999) (where the Court held that a remand 
is not necessary when there is substantial compliance with 
the Board's remand orders).  

In this case, although the RO provided the Veteran with a 
current VA Neurological Disorders examination prior to 
associating to the claims file the Veteran's treatment 
records from the Montgomery VAMC, the Board requested that 
the VA examiner assess the current extent and severity of the 
Veteran's service-connected headaches, including whether the 
Veteran suffered from characteristic prostrating attacks and 
the frequency of such attacks, which the examiner did.  The 
VA examiner also noted that various treatment the Veteran 
underwent at the Montgomery VAMC regarding her headaches 
disability, including a June 2004 neurology consult.  See 
June 2007 VA Neurological Disorders Examination Report.  
Based on the Veteran's reported symptoms, history of 
disability, and a review of the claims file, the VA examiner 
made an assessment of the extent and severity of the 
Veteran's service-connected headaches disability.  Based on 
the foregoing, the Board finds that the RO substantially 
complied with the Board's remand orders, albeit not in the 
order requested.  

The Veteran also argues that her claim should be remanded for 
private treatment records from the Alabama Family Practice 
regarding her headaches disability.  See July 2009 
"Appellant's Post-Remand Brief."  Review of the claims 
folder reveals treatment records from the Alabama Family 
Practice dated March 2001 to June 2002 are associated with 
the claims file.  However, the Veteran identified more 
current treatment records that are pertinent to her claim.  
See January 2009 "Authorization and Consent to Release 
Information to the VA," VA Form 21-4142.  In a May 2009 
letter, the RO requested the records from the Alabama Family 
Practice.  The Veteran was also informed in a May 2009 notice 
letter that treatment records from the Alabama Family 
Practice were requested, but "it is [her] responsibility to 
see that VA receives" these records.  The Veteran was 
provided 30 days to reply with any further evidence to 
substantiate her claim.  To date, neither the Veteran nor the 
Alabama Family Practice has provided current treatment 
records regarding the Veteran's headaches disability.  The 
duty to assist is not a one-way street.  If a Veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.  



Merits of the Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Here, the Veteran is currently rated a 10 percent disabling 
evaluation for her service-connected headaches disability, 
effective August 8, 2002, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Veteran disagrees with the 
assignment of a 10 percent initial evaluation for the 
headache disability following the grant of service 
connection. Under this Diagnostic Code 8100, a 10 percent 
disability evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months; a 30 percent 
disability evaluation is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months; and a 50 
percent disability evaluation is warranted for headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).

The medical evidence in connection with the Veteran's 
headaches disability consists of an August 8, 2002 VA 
Respiratory Examination Report, in which the Veteran 
complained of frequent coughing, headaches, and 
lightheadedness associated with her service-connected 
bronchial asthma.  The examiner diagnosed chronic bronchial 
asthma with secondary severe headaches.  See August 8, 2002 
VA Respiratory Examination Report.  

The record also contains outpatient treatment records from 
the VAMC in Montgomery, Alabama.  A February 2003 Primary 
Care Nursing Note indicates that the Veteran complained of a 
sinus headache during a sinus infection.  A February 11, 2004 
Primary Care Physician Note indicates that the Veteran 
complained of frequent persistent headaches which start over 
the bilateral frontal areas and move to the occipital region, 
occurring approximately 3 time daily for the past 2 to 3 
months.  In a June 2, 2004 Neurology Consult Note, the 
examiner noted headaches intermittently for the past 7 to 8 
months, approximately 10 to 15 times per week, approximately 
2 to 3 times per day.  Upon physical examination, the 
neurologist noted that head, eyes, ears, nose, and throat 
were unremarkable except for the presence of tenderness over 
the sinuses.  The neurologist also noted that a computerized 
axial tonography scan of the head on March 3, 2004, revealed 
small frontal horns consistent with rule out pseudotumor 
cerebri.  The impression was headaches.  See June 2, 2004 
Neurology Consult Note.  Other treatment records revealed 
complaints of headaches.  See September 2004 Optometry Clinic 
Note; September 2004 Physical Medicine Rehab Consult Note; 
November 2006 Pulmonary Consult Follow-Up Note.

On June 12, 2007, the Veteran underwent a VA examination 
regarding his headaches disability.  The examiner noted that 
the Veteran complained of headaches for the past 8 to 10 
years, and reported the headaches were getting worse and 
required medication.  The Veteran complained of headaches 3 
to 4 times per week.  The examiner noted that the Veteran's 
past medical history, including a VA Respiratory examination 
in August 2002 revealing severe headaches and lightheadedness 
associated with her bronchial asthma, and a June 2004 
Neurology consult which included a history of headaches 
intermittently for the past 7 to 8 months, approximately 10 
to 15 times a week, approximately 2 to 3 times a day.  The 
examiner noted that neurological examination was essentially 
normal without any evidence of focal neurological deficit.  
The examiner indicated that there were no severe prostrating 
attacks similar to migraine headaches, but noted that 
functional impairment is moderate.  See June 12, 2007 VA 
Neurological Disorders Examination Report.  

On review, the Board finds that the evidence shows an 
increase in severity of the Veteran's service-connected 
headaches disability for the period beginning June 12, 2007.  
See Hart, 21 Vet. App. 505 (variation in the Veteran's 
symptomatology or clinical findings that would warrant the 
assignment of staged ratings).  Prior to June 12, 2007, no 
more than headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months was 
shown.  In this regard, an August 8, 2002 VA Respiratory 
Examination Report indicates that the Veteran complained of 
frequent coughing, headaches, and lightheadedness associated 
with her service-connected bronchial asthma; there was only 
one other complaint of headaches in a February 2003 Primary 
Care Nursing Note.  As discussed above, during a June 12, 
2007 VA examination, the examiner noted that the Veteran 
complained of headaches intermittently for the past 7 to 8 
months, approximately 10 to 15 times per week, approximately 
2 to 3 times per day (see also a June 2, 2004 Neurology 
Consult Note), and the June 2007 examiner indicated that 
there were no severe prostrating attacks similar to migraine 
headaches, but noted that functional impairment is moderate.  
See June 12, 2007 VA Neurological Disorders Examination 
Report.  Thus, resolving any doubt in the Veteran's favor, 
the Board finds that since the June 2007 VA examination, but 
not prior, the evidence shows that the Veteran's headaches 
disability is productive of headaches with characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  Thus, the Board concludes that 
effective June 12, 2007, a 30 percent evaluation for her 
service-connected headaches disability is warranted, pursuant 
to Diagnostic Code 8100.  Because the Board finds that the 
disability is not productive of headaches with frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, an evaluation in excess of 30 
percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

In sum, the preponderance of the evidence is against the 
Veteran's increased evaluation claim in excess of 10 percent 
disabling for her headaches disability prior to June 12, 
2007, and the benefit-of-the-doubt does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, 
the preponderance of the evidence is in the Veteran's favor 
regarding her increased evaluation claim, beginning June 12, 
2007.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  As such, the Veteran is entitled to a 30 percent 
disabling evaluation for her service-connected headaches 
disability, beginning June 12, 2007.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected headaches disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for her service-connected headaches 
disability.  Although the Veteran claims that she missed 6 to 
7 days in the last 12 months due to her headaches disability 
(see June 2007 Neurological Disorders Examination Report), 
there is no evidence showing that the headaches disability 
caused marked interference with employment.  Further, the 
evidence fails to show that the disability picture created by 
the PTSD is exceptional or unusual.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent disabling for service-connected headaches, prior 
to June 12, 2007, is denied.

Entitlement to an increased initial evaluation of 30 percent 
disabling, but no higher, for service-connected headaches, 
beginning June 12, 2007, is granted, subject to the laws and 
regulations governing payment of monetary benefits.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


